DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on October 8, 2021 is acknowledged.  Applicant’s further election of the following species is acknowledged: 1) a halocarbon, 2) a dynamic mixing element, 3) a reactor partitioned into a multiplicity of reaction zones, 4) nitrogen, and 5) an absorber system.   Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 11, at line 27).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation of “the oxidant” (at line 2) lacks proper positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drakesmith et al. (WO 94/03237 A1).
Regarding claim 1, Drakesmith et al. discloses a method of reducing, reacting, or removing an oxidant in or from a chemical stream, the method comprising:
combining within a reusable reactor (i.e., within a reaction vessel 1; see Figure) one or more alkali metal reductants not dispersed in a carrier liquid (i.e., molten sodium 2) and a chemical stream comprising an oxidant and optionally a non-reducible chemical species (i.e., a chemical stream through line 9 comprising a mixture of halocarbon and inert gas; see page 4, lines 5-11);
heating or maintaining the reactor at a temperature sufficient to melt or maintain the 2 is held at a temperature above its melting point, i.e., above 98° C, by means of a coil heater 3 which surrounds the reaction vessel 1, see page 3, lines 22-26; a suitable temperature range is from 98° C to 500° C, preferably from 200° C to 300° C, see page 2, lines 2-6);
reacting the one or more molten alkali metal reductants with the oxidant in the chemical stream, wherein the oxidant in the chemical stream is reduced by the one or more molten alkali reductants, is reacted with the one or more molten alkali metal reductants, or is removed from a non-reducible chemical species by the one or more molten alkali metal reductants (i.e., the mixture of halocarbon and inert gas through line 9 bubbles through the molten sodium 2 inside the reaction vessel 1 and the halocarbon reacts with the molten sodium in order to form sodium halides and carbon, see page 4, lines 5-11; see also page 2, line 16, to page 3, line 17); and
removing the reaction products and optionally a non-reducible chemical species from the reusable reactor (i.e., a reaction product comprising sludge 11 settles out from the molten sodium 2 and is removed from the bottom of the reaction vessel 1 by opening a tap 12; an inert gas, essentially freed from halocarbon vapor, is removed from the top of the reaction vessel 1 through a loop line 13; see page 4, lines 11-18).
Regarding claim 2, the oxidant is a halocarbon (i.e., chlorofluorocarbons or other halocarbons, see page 1, line 33, to page 2, line 1; e.g., dichlorodifluoromethane, see page 2, line 32, to page 3, line 4).
Regarding claim 3, an excess amount of unreacted molten alkali metal reductant remains after the reacting with the oxidant in the chemical stream (i.e., an excess amount of 2 remains in the reaction vessel 1 after reaction completion, as evidenced by its illustrated liquid level in the reaction vessel 1 after the sludge 11 has settled out from the molten sodium for removal, and the level of the molten sodium 2 is further maintained by periodically “topping up” the level of sodium by introducing make-up sodium through an inlet port 14 at the top of the reaction vessel; see FIG. 1 and page 4, lines 11-22).
Regarding claim 4, while not specifically illustrated in the Figure, Drakesmith et al. further discloses that the method may further comprise mixing the molten alkali metal reductant and the chemical stream using a dynamic mixing element (i.e., as described in Example 2 at pages 6-7, the reactor is equipped with a sealed stirrer unit, wherein “The stirring was vigorous and effective in such a way that the upper part of the anchor stirrer was acting as a centrifuge towards the solid products which accumulated on top of the molten sodium; a certain amount of solid product was observed to sink near the walls of the glass reactor.”).  
Regarding claim 6, the non-reducible chemical species comprises an inert gas such as nitrogen or a noble gas (i.e., helium or argon) (see page 2, lines 7-10).
Regarding claim 7, Applicant’s specification (see page 18, line 29, to page 19, line 2) states, “… when it is desired to destroy or remove halocarbons from chemical streams, the temperature can be increased to near or above the auto-decomposition of the halocarbon oxidant (e.g., in the range of 200° C to 600° C in the case of halocarbons).”
Drakesmith et al. discloses that the method is carried out in the temperature range of from 98 °C to 500 °C, and preferably from 200 °C to 300 °C (see page 2, lines 2-6).  Therefore, the temperature is at, near, or above the auto-decomposition temperature of the oxidant in the case of halocarbons.
3Br to products).
Regarding claim 12, Drakesmith et al. discloses a method of reducing, reacting, or removing a halocarbon in or from a chemical stream, said method comprising:
combining within a reusable reactor (i.e., within a reaction vessel 1; see Figure) one or more alkali metal reductants not dispersed in a carrier liquid (i.e., molten sodium 2) and a chemical stream comprising a halocarbon and optionally a non-reducible chemical species (i.e., a chemical stream through line 9 comprising a mixture of halocarbon and inert gas; see page 4, lines 5-11);
heating or maintaining the reactor at a temperature sufficient to melt or maintain the one or more molten alkali metal reductants in a molten state (i.e., the molten sodium 2 is held at a temperature above its melting point, i.e., above 98° C, by means of a coil heater 3 which surrounds the reaction vessel 1, see page 3, lines 22-26; a suitable temperature range is from 98° C to 500° C, preferably from 200° C to 300° C, see page 2, lines 2-6);
reacting the one or more molten alkali metal reductants with the chemical stream, wherein the halocarbon in the chemical stream is reduced by the one or more molten alkali reductants, is reacted with the one or more molten alkali metal reductants, or is removed from a non-reducible chemical species by the one or more molten alkali metal reductants (i.e., the mixture of halocarbon and inert gas through line 9 bubbles through the molten sodium 2 inside the reaction vessel 1 and the halocarbon reacts with the molten sodium to form sodium halides and carbon, see page 4, lines 5-11; see also page 2, line 16, to page 3, line 17); and
11 settles out from the molten sodium 2 and is removed from the bottom of the reaction vessel 1 by opening a tap 12; an inert gas, essentially freed from halocarbon vapor, is removed from the top of the reaction vessel 1 through a loop line 13; see page 4, lines 11-18);
wherein the halocarbon is defined by a molecule with at least one carbon-halogen bond (i.e., chlorofluorocarbons or other halocarbons, see page 1, line 33, to page 2, line 1; e.g., dichlorodifluoromethane, see page 2, line 32, to page 3, line 4).
As no scrubber, carbon absorber, or incinerator is described in the method of Drakesmith et al., the method meets the limitation of eliminating or reducing the need for at least one of a scrubber, a carbon absorber, or an incinerator to destroy or remove a halocarbon from a chemical stream.
Regarding claim 13, Drakesmith et al. discloses that the process is able to reduce, react, or remove greater than 99% of the halocarbon (see Example 2, at pages 6-7, wherein the method was applied to convert 99.8% of the CF3Br to products).
Regarding claim 14, an excess amount of unreacted molten alkali metal reductant remains after the reacting with the oxidant in the chemical stream (i.e., an excess amount of the molten sodium 2 remains in the reaction vessel 1 after reaction completion, as evidenced by the illustrated liquid level in the reaction vessel 1 after the sludge 11 has settled out from the molten sodium for removal, and the level of the molten sodium 2 is further maintained by periodically “topping up” the level of sodium by introducing make-up sodium through an inlet port 14 at the top of the reaction vessel; see FIG. 1 and page 4, lines 11-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Drakesmith et al. (WO 94/03237 A1) in view of Shultz (US 4,666,696).
Drakesmith et al. fails to disclose that the reusable reactor comprises a reactor partitioned into a multiplicity of reaction zones.
Schultz discloses a reactor (i.e., a reactor 15; see FIG. 1-2; column 5, line 26 to column 6, line 60) for combining a molten metal reductant (i.e., a bath of molten aluminum 16, maintained in a molten state by electric heating elements 33 of a furnace chamber 30; see column 5, lines 1-25) and a chemical stream comprising an oxidant (i.e., a vapor through a delivery tube 14, containing chemical agents to be destroyed; see column 2, lines 37-57) and for reacting the molten metal reductant 16 with the oxidant to form recoverable reaction products (i.e., aluminum oxide, sulfide, or fluoride, etc.; see column 5, lines 52-64); wherein, specifically, the reactor 15 is partitioned into a multiplicity of reaction zones (i.e., multiple compartments between baffles 15a, 15b, 15c, 15d, 15e and walls 28a,28b).  Schultz further discloses that the partitioned reactor can be used interchangeably with other known reactors, such as reactors in which the oxidant is introduced below the surface of the molten metal reductant, for achieving substantially the same result (see column 6, lines 49-60).
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drakesmith et al. (WO 94/03237 A1) in view of McEntee (US 4,127,598).
Drakesmith et al. discloses that suitable chemical streams to be processed by the method include chemical streams containing “halocarbons, particularly chlorofluorocarbons (CFCs) used in refrigeration, foam blowing, aerosols, etc.” (see page 1, lines 5-18).  In addition to chlorofluorocarbons, the method may also be used to process chemical streams containing “a wide range of other halocarbons, such as dry cleaning fluids, degreasing fluid, polychlorobiphenyls, etc.” (see page 1, line 33, to page 2, line 1).  Drakesmith et al., however, does not specifically disclose that these halocarbon-containing streams are emitted by an industrial chemical plant or emanate from an absorber system.
McEntee et al. discloses an absorber system (i.e., a system comprising columns A, B, C, and D of activated carbon; see FIG. 1, column 11, line 50, to column 13, line 2) for removing biphenyls, and particularly polychlorinated biphenyls, from process streams that contain silanes and siloxanes as generated by a chemical plant in the silicone industry (see column 1, line 9, to column 2, line 51).  McEntee et al. further discloses that, upon a regeneration operation of the 50 into a collection tank 52 and subsequently destroyed by burning; see column 12, lines 34-37; also column 10, lines 36-52).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively destroy the biphenyls in the waste stream of McEntee et al. using the method of Drakesmith et al. because the biphenyls in the waste stream would be destroyed while simultaneously generating stable solid reaction products of value, without polluting the atmosphere. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Drakesmith et al. (WO 94/03237 A1) in view of Maurice et al. (GB 2 299 080 A).
Drakesmith et al. discloses that the method includes the step of removing the reaction products from the reusable reactor (i.e., the reaction product comprising sludge 11 settles out from the molten sodium 2 and is removed from the bottom of the reaction vessel 1 by opening a tap 12, see FIG. 1).  Drakesmith et al., however, does not disclose the further step of generating a stream of an alkali metal hydroxide or an alkali metal hydroxide caustic solution from the reaction products.
Maurice et al. discloses a method of reducing, reacting, or removing an oxidant in or from a chemical stream, the method comprising: combining within a reusable reactor (see FIG. 1; see also, page 5, lines 15-22) one or more molten alkali metal reductants (i.e., molten sodium; see column 4, lines 11-16) and a chemical stream comprising an oxidant (i.e., a halocarbon; see page 3, line 25, to page 4, line 10) and optionally a non-reducible chemical quenching it in water or alcohol to remove any residual sodium,” (see page 5, line 33, to page 6, line 3).  As well-known in the art of chemistry, sodium metal exothermically reacts with water to produce sodium hydroxide according to the reaction, 2 Na + 2 H2O [Wingdings font/0xE0] 2 NaOH + H2.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to generate a stream of an alkali metal hydroxide or an alkali metal hydroxide caustic solution from the reaction products in the method of Drakesmith et al. (i.e., by adding water to the reaction products) because any residual sodium could then be removed from the reaction products, as taught by Maurice et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774